ON MOTION POR REHEARING
March 28, 1933.
Mr. Justice Córdova Davila
delivered the opinion of the Court.
In its motion for rehearing, the plaintiff says that we have reversed the judgment appealed from because the contract for advances entered into between the plaintiff and the defendant, Josefa Sandoval, was not liquidated; that we have considered a case that was not on appeal before us; that we have not given full faith and effect to the admissions of the parties which appear from the complaint and from the testimony introduced; that we have reversed the judgment principally on the basis of the admission of a document, when other evidence appears of record to uphold the judgment appealed from; and that we have permitted a collateral attack against the judgment by saying that the grounds for nullity arose from the judgment roll itself, when the only evidence of such judgment roll is the complaint filed and the judgment itself. These are the errors that the plaintiff, the Congress Cigar Co., Inc., assigns.
The attorney for the plaintiff does not correctly interpret the judgment of this Court. We have decided that the plaintiff has not established itself as a creditor of the defendant, Josefa Sandoval. In order that an action for the rescission of a contract in fraud of creditors may succeed, the plaintiff must prove itself to be a creditor. In this case the only proof that has been presented is a complaint that forms part of the judgment roll, and a judgment by default entered by the clerk of the lower court in excess of his authority. The plaintiff had the opportunity to prove itself a creditor without the necessity of a previous judicial pronouncement, which he could have obtained in this same suit. It failed to do this, but limited itself to presenting a judgment by default which is null and void, and which has no value as evidence. *639'The plaintiff says that we have considered a case that was not on appeal before this Court. We have confined ourselves to an examination of the evidence presented by the plaintiff itself to establish its status as a creditor. This evidence, which is reduced to a judgment by default accompanied by the complaint that served it as a basis, shows clearly that the clerk did not have authority to enter such pronouncement, and we so held. In said complaint the Congress Cigar Co. admits that the tobacco has not yet been appraised, and that the account has not been liquidated. This is an admission of the interested party itself which in addition has been independently proved by its own witnesses. The price' that the plaintiff may have set out in that complaint that has not been legally adjudicated, does not bind Josefa Sandoval nor can it be taken into consideration by us.
The plaintiff, in an effort to show that there is evidence in the record to sustain the judgment appealed from, copies a part of the testimony of Félix Bodriguez, its own witness, where he stated that the contract was not liquidated and that he knows that Josefa Sandoval remained indebted to the Congress Cigar Company because the tobacco was not sufficient to cover the debt. This is a conclusion of the witness, who, at the same time, stated that the account was not liquidated. The plaintiff also copies part of the testimony of its witness and employee, Beinaldo Silva, who stated that in a conversation with Josefa Sandoval, when the question of the debt came up, the latter stated that she was insolvent, and could not secure anything because she had nothing with which to secure, and that the plantation did not belong to her because she had sold it to her daughter, and that she was insolvent.
This is the evidence upon which the plaintiff relies to prove its status as a creditor. We do not agree. The contract for advances has not been liquidated; the tobacco delivered has not been appraised; and it is impossible to determine a price in the absence of evidence. The plaintiff rests solely on the *640judgment by default which has no value as evidence, and which cannot show that said plaintiff is a creditor of Josefa Sandoval. This Court cannot establish conclusions that are not justified by the evidence.
For the reasons stated the motion for reconsideration must be denied.